UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6115


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIGUEL BRACAMONTES, a/k/a Miguel Rayo Bracamontes,        a/k/a
Miguel Bracamontes-Rayo, a/k/a Reinaldo Palomares,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00030-F-1)


Submitted:   May 2, 2016                      Decided:   May 13, 2016


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miguel Bracamontes, Appellant Pro Se.  Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Miguel    Bracamontes      appeals    the    district     court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.   United     States     v.   Bracamontes,    No.   7:10-cr-

00030-F-1    (E.D.N.C.   Jan.    19,   2016).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2